PER CURIAM:
This is an appeal from the January 16, 2008, 2008 WL 769065, final order of the district court that entered judgment following a bench trial. The judgment ordered the foreclosure of a Fort Lauderdale condominium to satisfy delinquent tax liabilities of taxpayer William Dornbrock. Intelec, Inc. intervened in the case claiming that it owns the condominium at issue.
After reviewing the record, reading the parties’ briefs, and having the benefit of oral argument, we affirm the district court’s judgment in favor of the government based on the district court’s thorough and well-reasoned order filed on January 16, 2008.
AFFIRMED.